Name: EEC Council: First Directive for the implementation of Article 67 of the Treaty
 Type: Directive
 Subject Matter: nan
 Date Published: 1960-07-12

 Avis juridique important|31960L0921EEC Council: First Directive for the implementation of Article 67 of the Treaty Official Journal 043 , 12/07/1960 P. 0921 - 0932 Danish special edition: Series I Chapter 1959-1962 P. 0047 English special edition: Series I Chapter 1959-1962 P. 0049 Greek special edition: Chapter 10 Volume 1 P. 0004 Spanish special edition: Chapter 10 Volume 1 P. 0006 Portuguese special edition Chapter 10 Volume 1 P. 0006 ++++FIRST DIRECTIVE FOR THE IMPLEMENTATION OF ARTICLE 67 OF THE TREATY THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY , AND IN PARTICULAR ARTICLES 5 , 67 ( 1 ) , 69 , 105 ( 2 ) AND 106 ( 2 ) THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHICH CONSULTED THE MONETARY COMMITTEE FOR THIS PURPOSE ; HAVING REGARD TO THE DECISION OF 11 MAY 1960 ON THE APPLICATION TO ALGERIA AND TO THE FRENCH OVERSEAS DEPARTMENTS OF THE PROVISIONS OF THE TREATY CONCERNING CAPITAL MOVEMENTS ; WHEREAS THE ATTAINMENT OF THE OBJECTIVES OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY REQUIRES THE GREATEST POSSIBLE FREEDOM OF MOVEMENT OF CAPITAL BETWEEN MEMBER STATES AND THEREFORE THE WIDEST AND MOST SPEEDY LIBERALISATION OF CAPITAL MOVEMENTS ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . MEMBER STATES SHALL GRANT ALL FOREIGN EXCHANGE AUTHORISATIONS REQUIRED FOR THE CONCLUSION OR PERFORMANCE OF TRANSACTIONS OR FOR TRANSFERS BETWEEN RESIDENTS OF MEMBER STATES IN RESPECT OF THE CAPITAL MOVEMENTS SET OUT IN LIST A OF ANNEX I TO THIS DIRECTIVE . 2 . MEMBER STATES SHALL ENABLE SUCH TRANSFERS OF CAPITAL TO BE MADE ON THE BASIS OF THE EXCHANGE RATE RULING FOR PAYMENTS RELATING TO CURRENT TRANSACTIONS . WHERE SUCH TRANSFERS ARE MADE ON A FOREIGN EXCHANGE MARKET ON WHICH THE FLUCTUATIONS OF EXCHANGE RATES ARE NOT OFFICIALLY RESTRICTED , THIS OBLIGATION SHALL BE TAKEN TO MEAN THAT THE EXCHANGE RATES APPLIED MUST NOT SHOW ANY APPRECIABLE AND LASTING DIFFERENCES FROM THOSE RULING FOR PAYMENTS RELATING TO CURRENT TRANSACTIONS . THE MONETARY COMMITTEE SHALL WATCH CLOSELY THE TREND OF EXCHANGE RATES APPLIED TO SUCH TRANSFERS OF CAPITAL , AND SHALL REPORT THEREON TO THE COMMISSION . IF THE COMMISSION FINDS THAT THESE RATES SHOW APPRECIABLE AND LASTING DIFFERENCES FROM THOSE RULING FOR PAYMENTS RELATING TO CURRENT TRANSACTIONS , IT SHALL INITIATE THE PROCEDURE PROVIDED FOR IN ARTICLE 169 OF THE TREATY . ARTICLE 2 1 . MEMBER STATES SHALL GRANT GENERAL PERMISSION FOR THE CONCLUSION OR PERFORMANCE OF TRANSACTIONS AND FOR TRANSFERS BETWEEN RESIDENTS OF MEMBER STATES IN RESPECT OF THE CAPITAL MOVEMENTS SET OUT IN LIST B OF ANNEX I TO THIS DIRECTIVE . 2 . WHERE SUCH TRANSFERS OF CAPITAL ARE MADE ON A FOREIGN EXCHANGE MARKET ON WHICH THE FLUCTUATIONS OF EXCHANGE RATES ARE NOT OFFICIALLY RESTRICTED , MEMBER STATES SHALL ENDEAVOUR TO ENSURE THAT TRANSFERS ARE MADE AT RATES WHICH DO NOT SHOW APPRECIABLE AND LASTING DIFFERENCES FROM THOSE RULING FOR PAYMENTS RELATING TO CURRENT TRANSACTIONS . THE COMMISSION MAY , AFTER CONSULTING THE MONETARY COMMITTEE , MAKE RECOMMENDATIONS IN THIS CONNECTION TO THE MEMBER STATES . 3 . WHERE THE TRANSFERS ARE MADE EITHER ON THE SAME FOREIGN EXCHANGE MARKET AS PAYMENTS RELATING TO CURRENT TRANSACTIONS , OR ON A MARKET ON WHICH EXCHANGE RATE FLUCTUATIONS ARE KEPT WITHIN LIMITS APPLICABLE TO SUCH MARKET AS AFORESAID , THE APPLICATION OF PARAGRAPH 1 OF THIS ARTICLE MAY , AS A TEMPORARY MEASURE , BE CONFINED - AS REGARDS THE ACQUISITION OF FOREIGN SECURITIES BY RESIDENTS - TO THE FINANCIAL INSTITUTIONS AND TO THE UNDERTAKINGS WHICH ACQUIRE SECURITIES OF FOREIGN COMPANIES ESTABLISHED FOR A LIKE PURPOSE . THE COMMISSION MAY , AFTER CONSULTING THE MONETARY COMMITTEE , MAKE RECOMMENDATIONS IN THIS CONNECTION TO THE MEMBER STATES . ARTICLE 3 1 . SUBJECT TO PARAGRAPH 2 OF THIS ARTICLE , MEMBER STATES SHALL GRANT ALL FOREIGN EXCHANGE AUTHORISATIONS REQUIRED FOR THE CONCLUSION OR PERFORMANCE OF TRANSACTIONS AND FOR TRANSFERS BETWEEN RESIDENTS OF MEMBER STATES IN RESPECT OF THE CAPITAL MOVEMENTS SET OUT IN LIST C OF ANNEX I TO THIS DIRECTIVE . 2 . WHERE SUCH FREE MOVEMENT OF CAPITAL MIGHT FORM AN OBSTACLE TO THE ACHIEVEMENT OF THE ECONOMIC POLICY OBJECTIVES OF A MEMBER STATE , THE LATTER MAY MAINTAIN OR REINTRODUCE THE EXCHANGE RESTRICTIONS ON CAPITAL MOVEMENTS WHICH WERE OPERATIVE ON THE DATE OF ENTRY INTO FORCE OF THIS DIRECTIVE . IT SHALL CONSULT THE COMMISSION ON THE MATTER . THE COMMISSION SHALL EXAMINE THE MEASURES FOR CO-ORDINATING THE ECONOMIC POLICIES OF MEMBER STATES WHICH WILL ENABLE THESE DIFFICULTIES TO BE OVERCOME AND , AFTER CONSULTING THE MONETARY COMMITTEE , SHALL RECOMMEND THEIR ADOPTION BY THE MEMBER STATES . 3 . THE COMMISSION MAY RECOMMEND THAT THE STATE IN QUESTION ABOLISH THE EXCHANGE RESTRICTIONS WHICH ARE MAINTAINED OR REINTRODUCED . ARTICLE 4 THE MONETARY COMMITTEE SHALL EXAMINE AT LEAST ONCE A YEAR THE RESTRICTIONS WHICH ARE APPLIED TO THE CAPITAL MOVEMENTS SET OUT IN THE LISTS CONTAINED IN ANNEX I TO THIS DIRECTIVE ; IT SHALL REPORT TO THE COMMISSION REGARDING RESTRICTIONS WHICH COULD BE ABOLISHED . ARTICLE 5 1 . THE PROVISIONS OF THIS DIRECTIVE SHALL NOT RESTRICT THE RIGHT OF MEMBER STATES TO VERIFY THE NATURE AND GENUINENESS OF TRANSACTIONS OR TRANSFERS , OR TO TAKE ALL REQUISITE MEASURES TO PREVENT INFRINGEMENTS OF THEIR LAWS AND REGULATIONS . 2 . MEMBER STATES SHALL SIMPLIFY AS FAR AS POSSIBLE THE AUTHORISATION AND CONTROL FORMALITIES APPLICABLE TO THE CONCLUSION OR PERFORMANCE OF TRANSACTIONS AND TRANSFERS AND SHALL WHERE NECESSARY CONSULT ONE ANOTHER WITH A VIEW TO SUCH SIMPLIFICATION . 3 . THE RESTRICTIONS ON CAPITAL MOVEMENTS UNDER THE RULES FOR ESTABLISHMENT IN A MEMBER STATE SHALL BE ABOLISHED PURSUANT TO THIS DIRECTIVE ONLY IN SO FAR AS IT IS INCUMBENT UPON THE MEMBER STATES TO GRANT FREEDOM OF ESTABLISHMENT IN IMPLEMENTATION OF ARTICLES 52 TO 58 OF THE TREATY . ARTICLE 6 MEMBER STATES SHALL ENDEAVOUR NOT TO INTRODUCE WITHIN THE COMMUNITY ANY NEW EXCHANGE RESTRICTIONS AFFECTING THE CAPITAL MOVEMENTS THAT WERE LIBERALISED AT THE DATE OF ENTRY INTO FORCE OF THIS DIRECTIVE NOR TO MAKE EXISTING PROVISIONS MORE RESTRICTIVE . ARTICLE 7 MEMBER STATES SHALL MAKE KNOWN TO THE COMMISSION , NOT LATER THAN THREE MONTHS AFTER THE ENTRY INTO FORCE OF THIS DIRECTIVE : ( A ) THE PROVISIONS GOVERNING CAPITAL MOVEMENTS AT THE DATE OF ENTRY INTO FORCE OF THIS DIRECTIVE WHICH ARE LAID DOWN BY LAW , REGULATION AND ADMINISTRATIVE ACTION ; ( B ) THE PROVISIONS ADOPTED IN PURSUANCE OF THE DIRECTIVE ; ( C ) THE PROCEDURES FOR IMPLEMENTING THOSE PROVISIONS . THEY SHALL ALSO MAKE KNOWN , NOT LATER THAN THE TIME OF ENTRY INTO FORCE THEREOF , ANY NEW MEASURES GOING BEYOND THE OBLIGATIONS OF THIS DIRECTIVE , AND ANY AMENDMENT OF THE PROVISIONS GOVERNING THE CAPITAL MOVEMENTS SET OUT IN LIST D OF ANNEX I TO THIS DIRECTIVE . ARTICLE 8 THE PROVISIONS OF THIS DIRECTIVE SHALL APPLY TO THE MEMBER STATES MENTIONED IN ARTICLE 227 ( 1 ) OF THE TREATY , TO ALGERIA AND TO THE FRENCH OVERSEAS DEPARTMENTS , AND TO EUROPEAN TERRITORIES FOR WHOSE EXTERNAL RELATIONS A MEMBER STATE IS RESPONSIBLE . ARTICLE 9 THIS DIRECTIVE SHALL APPLY WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLES 67 ( 2 ) , 68 ( 3 ) AND 221 OF THE TREATY . ARTICLE 10 LISTS A , B , C AND D CONTAINED IN ANNEX I , TOGETHER WITH THE NOMENCLATURE OF CAPITAL MOVEMENTS AND THE EXPLANATORY NOTES IN ANNEX II , FORM AN INTEGRAL PART OF THIS DIRECTIVE . DONE AT LUXEMBOURG , 11 MAY 1960 . FOR THE COUNCIL THE SECRETARY-GENERAL CALMES THE PRESIDENT EUGENE SCHAUS ANNEX I LIST A CAPITAL MOVEMENTS REFERRED TO IN ARTICLE 1 OF THE DIRECTIVE * ITEMS OF NOMENCLATURE DIRECT INVESTMENTS * I EXCLUDING PURELY FINANCIAL INVESTMENTS MADE WITH A VIEW TO GIVING THE PERSON PROVIDING THE CAPITAL INDIRECT ACCESS TO THE MONEY OR CAPITAL MARKET OF ANOTHER COUNTRY , THROUGH THE CREATION OF AN UNDERTAKING OR PARTICIPATION IN AN EXISTING UNDERTAKING IN THAT COUNTRY * LIQUIDATION OF DIRECT INVESTMENTS * II INVESTMENTS IN REAL ESTATE * V PERSONAL CAPITAL MOVEMENTS * GIFTS AND ENDOWMENTS * X B DOWRIES * X C INHERITANCES * X D SETTLEMENTS OF DEBTS IN THEIR COUNTRY OF ORIGIN BY IMMIGRANTS * X E TRANSFERS OF CAPITAL BELONGING TO RESIDENTS WHO EMIGRATE * X F - AMOUNTS REQUIRED FOR ESTABLISHMENT WITH A VIEW TO CARRYING ON A GAINFUL ACTIVITY * TRANSFERS OF CAPITAL BELONGING TO EMIGRANTS RETURNING TO THEIR COUNTRY OF ORIGIN * X G - AMOUNTS IMPORTED AND AMOUNTS EARNED IN CARRYING ON A GAINFUL ACTIVITY * THE GRANTING AND REPAYMENT OF SHORT-TERM AND MEDIUM-TERM CREDITS IN RESPECT OF COMMERCIAL TRANSACTIONS IN WHICH A RESIDENT IS PARTICIPATING * VII 1 A ( I ) AND ( II ) B ( I ) AND ( II ) SURETIES , OTHER GUARANTEES AND RIGHTS OF PLEDGES AND TRANSFERS CONNECTED WITH THEM * RELATED TO THE SHORT-TERM AND MEDIUM-TERM CREDITS IN RESPECT OF COMMERCIAL TRANSACTIONS IN WHICH A RESIDENT IS PARTICIPATING * XII A AND B IN CONJUNCTION WITH VII 1 A ( I ) AND ( II ) B ( I ) AND ( II ) WHERE RELATED TO LONG-TERM LOANS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS * XII A AND B IN CONJUNCTION WITH I A 3 B 3 TRANSFERS IN PERFORMANCE OF INSURANCE CONTRACTS * XI AS AND WHEN FREEDOM OF MOVEMENT IN RESPECT OF SERVICES IS EXTENDED TO THOSE CONTRACTS IN IMPLEMENTATION OF ARTICLE 59 ET SEQ . OF THE TREATY * THE USE OF THE PROCEEDS OF LIQUIDATION OF ASSETS ABROAD BELONGING TO RESIDENTS MUST BE PERMITTED AT LEAST WITHIN THE LIMITS OF THE OBLIGATIONS AS REGARDS LIBERALISATION ACCEPTED BY MEMBER STATES . LIST B CAPITAL MOVEMENTS REFERRED TO IN ARTICLE 2 OF THE DIRECTIVE * ITEMS OF NOMENCLATURE OPERATIONS IN SECURITIES * ACQUISITION BY NON-RESIDENTS OF DOMESTIC SECURITIES DEALT IN ON A STOCK EXCHANGE ( EXCLUDING UNITS OF UNIT TRUSTS ) AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF * IV A ACQUISITION BY RESIDENTS OF FOREIGN SECURITIES DEALT IN ON A STOCK EXCHANGE AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF * IV B - EXCLUDING THE ACQUISITION OF BONDS ISSUED ON A FOREIGN MARKET AND DENOMINATED IN NATIONAL CURRENCY * - EXCLUDING UNITS OF UNIT TRUSTS * PHYSICAL MOVEMENTS OF THE SECURITIES MENTIONED ABOVE * IV E IN CONJUNCTION WITH IV A IV B THE USE OF THE PROCEEDS OF LIQUIDATION OF ASSETS ABROAD BELONGING TO RESIDENTS MUST BE PERMITTED AT LEAST WITHIN THE LIMITS OF THE OBLIGATIONS AS REGARDS LIBERALISATION ACCEPTED BY MEMBER STATES . LIST C CAPITAL MOVEMENTS REFERRED TO IN ARTICLE 3 OF THE DIRECTIVE * ITEMS OF NOMENCLATURE ISSUE AND PLACING OF SECURITIES OF A DOMESTIC UNDERTAKING ON A FOREIGN CAPITAL MARKET * III A 2 ISSUE AND PLACING OF SECURITIES OF A FOREIGN UNDERTAKING ON A DOMESTIC CAPITAL MARKET * III B 2 OPERATIONS IN SECURITIES * ACQUISITION BY NON-RESIDENTS OF DOMESTIC SECURITIES NOT DEALT IN ON A STOCK EXCHANGE AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF * IV C ACQUISITION BY RESIDENTS OF FOREIGN SECURITIES NOT DEALT IN ON A STOCK EXCHANGE AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF * IV D ACQUISITION BY NON-RESIDENTS OF UNITS OF DOMESTIC UNIT TRUSTS DEALT IN ON A STOCK EXCHANGE AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF * IV A ACQUISITION BY RESIDENTS OF UNITS OF FOREIGN UNIT TRUSTS DEALT IN ON A STOCK EXCHANGE AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF * IV B ACQUISITION BY RESIDENTS OF FOREIGN BONDS DEALT IN ON A STOCK EXCHANGE , ISSUED ON A FOREIGN MARKET AND DENOMINATED IN NATIONAL CURRENCY * IV B 3 ( I ) PHYSICAL MOVEMENTS OF THE SECURITIES MENTIONED ABOVE * IV E IN CONJUNCTION WITH IV C , D AND IV B 3 ( I ) GRANTING AND REPAYMENT OF LONG-TERM CREDITS RELATED TO COMMERCIAL TRANSACTIONS IN WHICH A RESIDENT IS PARTICIPATING * VII 1 A ( III ) AND B ( III ) GRANTING AND REPAYMENT OF MEDIUM - AND LONG-TERM CREDITS RELATED TO COMMERCIAL TRANSACTIONS IN WHICH NO RESIDENT IS PARTICIPATING * VII 2 A ( II ) AND ( III ) B ( II ) AND ( III ) GRANTING AND REPAYMENT OF MEDIUM - AND LONG-TERM LOANS AND CREDITS NOT RELATED TO COMMERCIAL TRANSACTIONS * VIII A ( II ) AND ( III ) B ( II ) AND ( III ) SURETIES , OTHER GUARANTEES AND RIGHTS OF PLEDGES AND TRANSFERS CONNECTED WITH THEM AND RELATING TO : * LONG-TERM CREDITS IN RESPECT OF COMMERCIAL TRANSACTIONS IN WHICH A RESIDENT IS PARTICIPATING * XII A AND B IN CONJUNCTION WITH VII 1 A ( III ) B ( III ) MEDIUM - AND LONG-TERM CREDITS IN RESPECT OF COMMERCIAL TRANSACTIONS IN WHICH NO RESIDENT IS PARTICIPATING * XII A AND B IN CONJUNCTION WITH VII 2 A ( II ) AND ( III ) B ( II ) AND ( III ) MEDIUM - AND LONG-TERM LOANS AND CREDITS NOT RELATED TO COMMERCIAL TRANSACTIONS * XII A AND B IN CONJUNCTION WITH VIII A ( II ) AND ( III ) B ( II ) AND ( III ) THE USE OF THE PROCEEDS OF LIQUIDATION OF ASSETS ABROAD BELONGING TO RESIDENTS MUST BE PERMITTED AT LEAST WITHIN THE LIMITS OF THE OBLIGATIONS AS REGARDS LIBERALISATION ACCEPTED BY MEMBER STATES . LIST D CAPITAL MOVEMENTS REFERRED TO IN ARTICLE 4 OF THE DIRECTIVE * ITEMS OF NOMENCLATURE SHORT-TERM INVESTMENTS IN TREASURY BILLS AND OTHER SECURITIES NORMALLY DEALT IN ON THE MONEY MARKET * VI OPENING AND PLACING OF FUNDS ON CURRENT OR DEPOSIT ACCOUNTS , REPATRIATION OR USE OF BALANCES ON CURRENT OR DEPOSIT ACCOUNTS WITH CREDIT INSTITUTIONS * IX GRANTING AND REPAYMENT OF SHORT-TERM LOANS RELATED TO COMMERCIAL TRANSACTIONS IN WHICH NO RESIDENT IS PARTICIPATING * VII 2 A ( I ) B ( I ) GRANTING AND REPAYMENT OF SHORT-TERM LOANS AND CREDITS NOT RELATED TO COMMERCIAL TRANSACTIONS * V III A ( I ) B ( I ) PERSONAL CAPITAL MOVEMENTS * X A LOANS * SURETIES , OTHER GUARANTEES AND RIGHTS OF PLEDGES AND TRANSFERS CONNECTED WITH THEM * RELATED TO SHORT TERM CREDITS IN RESPECT OF COMMERCIAL TRANSACTIONS IN WHICH NO RESIDENT IS PARTICIPATING * XII A AND B IN CONJUNCTION WITH VII 2 A ( I ) B ( I ) RELATED TO SHORT-TERM LOANS AND CREDITS NOT CONNECTED WITH COMMERCIAL TRANSACTIONS * XII A AND B IN CONJUNCTION WITH VIII A ( I ) B ( I ) RELATED TO PRIVATE LOANS * XII A AND B IN CONJUNCTION WITH X A PHYSICAL IMPORT AND EXPORT OF FINANCIAL ASSETS * XIII OTHER CAPITAL MOVEMENTS * XIV ANNEX II NOMENCLATURE OF CAPITAL MOVEMENTS I . DIRECT INVESTMENTS ( * ) A . DIRECT INVESTMENTS ON NATIONAL TERRITORY BY NON-RESIDENTS ( * ) 1 . ESTABLISHMENT AND EXTENSION OF BRANCHES OR NEW UNDERTAKINGS BELONGING SOLELY TO THE PERSON PROVIDING THE CAPITAL , AND THE ACQUISITION IN FULL OF EXISTING UNDERTAKINGS 2 . PARTICIPATION IN NEW OR EXISTING UNDERTAKINGS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS 3 . LONG-TERM LOANS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS 4 . REINVESTMENT OF PROFITS WITH A VIEW TO MAINTAINING LASTING ECONOMIC LINKS B . DIRECT INVESTMENTS ABROAD BY RESIDENTS ( * ) 1 . ESTABLISHMENT AND EXTENSION OF BRANCHES OR NEW UNDERTAKINGS BELONGING SOLELY TO THE PERSON PROVIDING THE CAPITAL , AND THE ACQUISITION IN FULL OF EXISTING UNDERTAKINGS 2 . PARTICIPATION IN NEW OR EXISTING UNDERTAKINGS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS 3 . LONG-TERM LOANS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS 4 . REINVESTMENT OF PROFITS WITH A VIEW TO MAINTAINING LASTING ECONOMIC LINKS II . LIQUIDATION OF DIRECT INVESTMENTS A . REPATRIATION OF THE PROCEEDS OF LIQUIDATION ( * ) OF DIRECT INVESTMENTS ON NATIONAL TERRITORY BY NON-RESIDENTS 1 . PRINCIPAL 2 . CAPITAL APPRECIATION B . USE OF THE PROCEEDS OF LIQUIDATION OF DIRECT INVESTMENTS ABROAD BY RESIDENTS 1 . PRINCIPAL 2 . CAPITAL APPRECIATION III . ADMISSION OF SECURITIES TO THE CAPITAL MARKET A . ADMISSION OF SECURITIES OF A DOMESTIC UNDERTAKING TO A FOREIGN CAPITAL MARKET 1 . INTRODUCTION ( * ) ON A FOREIGN STOCK EXCHANGE : ( A ) OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE ; ( B ) OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 2 . ISSUE AND PLACING ( * ) ON A FOREIGN CAPITAL MARKET : ( A ) OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE ; ( B ) OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . B . ADMISSION OF SECURITIES OF A FOREIGN UNDERTAKING TO A DOMESTIC CAPITAL MARKET 1 . INTRODUCTION ON A DOMESTIC STOCK EXCHANGE : ( A ) OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE ; ( B ) OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 2 . ISSUE AND PLACING ON A DOMESTIC CAPITAL MARKET : ( A ) OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE ; ( B ) OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . C . ADMISSION OF DOMESTIC SECURITIES OF THE PUBLIC SECTOR TO A FOREIGN CAPITAL MARKET PURSUANT TO ARTICLE 68 ( 3 ) OF THE TREATY 1 . INTRODUCTION OF SECURITIES ON A FOREIGN STOCK EXCHANGE : ( A ) DENOMINATED IN NATIONAL CURRENCY ; ( B ) DENOMINATED IN FOREIGN CURRENCY . 2 . ISSUE AND PLACING OF SECURITIES ON A FOREIGN CAPITAL MARKET : ( A ) DENOMINATED IN NATIONAL CURRENCY ; ( B ) DENOMINATED IN FOREIGN CURRENCY . D . ADMISSION OF FOREIGN SECURITIES OF THE PUBLIC SECTOR TO A DOMESTIC CAPITAL MARKET PURSUANT TO ARTICLE 68 ( 3 ) OF THE TREATY 1 . INTRODUCTION OF SECURITIES ON A DOMESTIC STOCK EXCHANGE : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 2 . ISSUE AND PLACING OF SECURITIES ON A DOMESTIC CAPITAL MARKET : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . IV . OPERATIONS IN SECURITIES ( * ) ( NOT INCLUDED UNDER I , II OR III ) A . ACQUISITION BY NON-RESIDENTS OF DOMESTIC SECURITIES ( * ) DEALT IN ON A STOCK EXCHANGE ( * ) AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF ( A ) QUOTED ( * ) ; ( B ) UNQUOTED ( * ) . 1 . ACQUISITION OF SHARES ( * ) AND OTHER SECURITIES OF A PARTICIPATING NATURE . 2 . REPATRIATION OF THE PROCEEDS OF LIQUIDATION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 3 . ACQUISITION OF BONDS ( * ) : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 4 . REPATRIATION OF THE PROCEEDS OF LIQUIDATION OF BONDS . B . ACQUISITION BY RESIDENTS OF FOREIGN SECURITIES ( * ) DEALT IN ON A STOCK EXCHANGE AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF ( A ) QUOTED ; ( B ) UNQUOTED . 1 . ACQUISITION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 2 . USE OF THE PROCEEDS OF LIQUIDATION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 3 . ACQUISITION OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 4 . USE OF THE PROCEEDS OF LIQUIDATION OF BONDS . C . ACQUISITION BY NON-RESIDENTS OF DOMESTIC SECURITIES NOT DEALT IN ON A STOCK EXCHANGE AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF 1 . ACQUISITION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 2 . REPATRIATION OF THE PROCEEDS OF LIQUIDATION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 3 . ACQUISITION OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 4 . REPATRIATION OF THE PROCEEDS OF LIQUIDATION OF BONDS . D . ACQUISITION BY RESIDENTS OF FOREIGN SECURITIES NOT DEALT IN ON A STOCK EXCHANGE AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF 1 . ACQUISITION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 2 . USE OF THE PROCEEDS OF LIQUIDATION OF SHARES AND OTHER SECURITIES OF A PARTICIPATING NATURE . 3 . ACQUISITION OF BONDS : ( I ) DENOMINATED IN NATIONAL CURRENCY ; ( II ) DENOMINATED IN FOREIGN CURRENCY . 4 . USE OF THE PROCEEDS OF LIQUIDATION OF BONDS . E . PHYSICAL MOVEMENTS OF SECURITIES 1 . BELONGING TO NON-RESIDENTS : ( A ) IMPORT ; ( B ) EXPORT . 2 . BELONGING TO RESIDENTS : ( A ) IMPORT ; ( B ) EXPORT . V . INVESTMENTS IN REAL ESTATE ( * ) ( NOT INCLUDED UNDER I AND II ) A . INVESTMENTS IN REAL ESTATE ON NATIONAL TERRITORY BY NON-RESIDENTS AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF 1 . ACQUISITION OF REAL ESTATE . 2 . REPATRIATION OF THE PROCEEDS OF LIQUIDATION OF REAL ESTATE . B . INVESTMENTS IN REAL ESTATE ABROAD BY RESIDENTS AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF 1 . ACQUISITION OF REAL ESTATE . 2 . USE OF THE PROCEEDS OF LIQUIDATION OF REAL ESTATE . VI . SHORT-TERM INVESTMENTS IN TREASURY BILLS AND OTHER SECURITIES NORMALLY DEALT IN ON THE MONEY MARKET 1 . DENOMINATED IN NATIONAL CURRENCY . 2 . DENOMINATED IN FOREIGN CURRENCY . A . SHORT-TERM INVESTMENTS BY NON-RESIDENTS ON A DOMESTIC MONEY MARKET AND REPATRIATION OF THE PROCEEDS OF LIQUIDATION THEREOF ( A ) BY NATURAL PERSONS ( * ) * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( * ) ( C ) BY FINANCIAL INSTITUTIONS . ( * ) B . SHORT-TERM INVESTMENTS BY RESIDENTS ON A FOREIGN MONEY MARKET AND USE OF THE PROCEEDS OF LIQUIDATION THEREOF ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . ( * ) VII . GRANTING AND REPAYMENT OF CREDITS RELATED TO COMMERCIAL TRANSACTIONS 1 . IN WHICH A RESIDENT IS PARTICIPATING . 2 . IN WHICH NO RESIDENT IS PARTICIPATING . A . CREDITS GRANTED BY NON-RESIDENTS TO RESIDENTS : ( I ) SHORT-TERM ( LESS THAN ONE YEAR ) ; ( II ) MEDIUM-TERM ( FROM ONE TO FIVE YEARS ) ; ( III ) LONG-TERM ( FIVE YEARS OR MORE ) ; ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . B . CREDITS GRANTED BY RESIDENTS TO NON-RESIDENTS : ( I ) SHORT-TERM ( LESS THAN ONE YEAR ) ; ( II ) MEDIUM-TERM ( FROM ONE TO FIVE YEARS ) ; ( III ) LONG-TERM ( FIVE YEARS OR MORE ) ; ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS( C ) BY FINANCIAL INSTITUTIONS . VIII . GRANTING AND REPAYMENT OF LOANS AND CREDITS NOT RELATED TO COMMERCIAL TRANSACTIONS ( NOT INCLUDED UNDER I AND X ) A . LOANS AND CREDITS GRANTED BY NON-RESIDENTS TO RESIDENTS : ( I ) SHORT-TERM ( LESS THAN ONE YEAR ) ; ( II ) MEDIUM-TERM ( FROM ONE TO FIVE YEARS ) ; ( III ) LONG-TERM ( FIVE YEARS OR MORE ) ; ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . B . LOANS AND CREDITS GRANTED BY RESIDENTS TO NON-RESIDENTS : ( I ) SHORT-TERM ( LESS THAN ONE YEAR ) ; ( II ) MEDIUM-TERM ( FROM ONE TO FIVE YEARS ) ; ( III ) LONG-TERM ( FIVE YEARS OR MORE ) ; ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . IX . OPENING AND PLACING OF FUNDS ON CURRENT OR DEPOSIT ACCOUNTS , REPATRIATION OR USE OF BALANCES ON CURRENT OR DEPOSIT ACCOUNTS WITH CREDIT INSTITUTIONS ( * ) A . BY NON-RESIDENTS WITH DOMESTIC CREDIT INSTITUTIONS 1 . ACCOUNTS AND BALANCES IN NATIONAL CURRENCY . 2 . ACCOUNTS AND BALANCES IN FOREIGN CURRENCY : ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS . ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . B . BY RESIDENTS WITH FOREIGN CREDIT INSTITUTIONS 1 . ACCOUNTS AND BALANCES IN NATIONAL CURRENCY . 2 . ACCOUNTS AND BALANCES IN FOREIGN CURRENCY : ( A ) BY NATURAL PERSONS * OTHER THAN FINANCIAL INSTITUTIONS ( B ) BY LEGAL PERSONS ( C ) BY FINANCIAL INSTITUTIONS . X . PERSONAL CAPITAL MOVEMENTS ( NOT COVERED BY THE OTHER SECTIONS ) A . LOANS 1 . LOANS GRANTED BY NON-RESIDENTS TO RESIDENTS . 2 . LOANS GRANTED BY RESIDENTS TO NON-RESIDENTS . B . GIFTS AND ENDOWMENTS C . DOWRIES D . INHERITANCES E . SETTLEMENT OF DEBTS IN THEIR COUNTRY OF ORIGIN BY IMMIGRANTS F . TRANSFERS OF CAPITAL BELONGING TO RESIDENTS WHO EMIGRATE AND ARE 1 . NATIONALS OF THE COUNTRY IN QUESTION . 2 . NATIONALS OF OTHER COUNTRIES . G . TRANSFERS OF CAPITAL BELONGING TO EMIGRANTS RETURNING TO THEIR COUNTRY OF ORIGIN XI . TRANSFERS IN PERFORMANCE OF INSURANCE CONTRACTS A . PREMIUMS AND PAYMENTS IN RESPECT OF LIFE ASSURANCE 1 . CONTRACTS CONCLUDED BETWEEN DOMESTIC LIFE ASSURANCE COMPANIES AND NON-RESIDENTS . 2 . CONTRACTS CONCLUDED BETWEEN FOREIGN LIFE ASSURANCE COMPANIES AND RESIDENTS . B . PREMIUMS AND PAYMENTS IN RESPECT OF CREDIT INSURANCE 1 . CONTRACTS CONCLUDED BETWEEN DOMESTIC CREDIT INSURANCE COMPANIES AND NON-RESIDENTS . 2 . CONTRACTS CONCLUDED BETWEEN FOREIGN CREDIT INSURANCE COMPANIES AND RESIDENTS . C . OTHER CAPITAL TRANSFERS IN RESPECT OF INSURANCE CONTRACTS XII . SURETIES , OTHER GUARANTEES AND PLEDGES AND TRANSFERS CONNECTED WITH THEM A . GRANTED BY NON-RESIDENTS TO RESIDENTS B . GRANTED BY RESIDENTS TO NON-RESIDENTS XIII . IMPORT AND EXPORT OF FINANCIAL ASSETS A . SECURITIES ( NOT INCLUDED UNDER IV ) AND MEANS OF PAYMENT OF ALL KINDS B . GOLD XIV . OTHER CAPITAL MOVEMENTS EXPLANATORY NOTES FOR THE PURPOSE OF THIS NOMENCLATURE THE FOLLOWING EXPRESSIONS HAVE THE MEANINGS ASSIGNED TO THEM RESPECTIVELY : DIRECT INVESTMENTS INVESTMENTS OF ALL KINDS BY NATURAL PERSONS OR COMMERCIAL , INDUSTRIAL OR FINANCIAL UNDERTAKINGS , AND WHICH SERVE TO ESTABLISH OR TO MAINTAIN LASTING AND DIRECT LINKS BETWEEN THE PERSON PROVIDING THE CAPITAL AND THE ENTREPRENEUR TO WHOM OR THE UNDERTAKING TO WHICH THE CAPITAL IS MADE AVAILABLE IN ORDER TO CARRY ON AN ECONOMIC ACTIVITY . THIS CONCEPT MUST THEREFORE BE UNDERSTOOD IN ITS WIDEST SENSE . THE UNDERTAKINGS MENTIONED UNDER 1 INCLUDE LEGALLY INDEPENDENT UNDERTAKINGS ( WHOLLY OWNED SUBSIDIARIES ) AND BRANCHES . AS REGARDS THOSE UNDERTAKINGS MENTIONED UNDER 2 WHICH HAVE THE STATUS OF COMPANIES LIMITED BY SHARES , THERE IS PARTICIPATION IN THE NATURE OF DIRECT INVESTMENT WHERE THE BLOCK OF SHARES HELD BY A NATURAL PERSON OR ANOTHER UNDERTAKING OR ANY OTHER HOLDER , ENABLES THE SHAREHOLDER , EITHER PURSUANT TO THE PROVISIONS OF NATIONAL LAWS RELATING TO COMPANIES LIMITED BY SHARES OR OTHERWISE , TO PARTICIPATE EFFECTIVELY IN THE MANAGEMENT OF THE COMPANY OR IN ITS CONTROL . LONG-TERM LOANS OF A PARTICIPATING NATURE , MENTIONED UNDER 3 , MEANS LOANS FOR A PERIOD OF MORE THAN FIVE YEARS WHICH ARE MADE FOR THE PURPOSE OF ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS . THE MAIN EXAMPLES WHICH MAY BE CITED ARE LOANS GRANTED BY A COMPANY TO ITS SUBSIDIARIES OR TO COMPANIES IN WHICH IT HAS A SHARE AND LOANS LINKED WITH A PROFIT-SHARING ARRANGEMENT . LOANS GRANTED BY FINANCIAL INSTITUTIONS WITH A VIEW TO ESTABLISHING OR MAINTAINING LASTING ECONOMIC LINKS ARE ALSO INCLUDED UNDER THIS HEADING . RESIDENTS OR NON-RESIDENTS NATURAL AND LEGAL PERSONS ACCORDING TO THE DEFINITIONS LAID DOWN IN THE EXCHANGE CONTROL REGULATIONS IN FORCE IN EACH MEMBER STATE . PROCEEDS OF LIQUIDATION ( OF INVESTMENTS , SECURITIES , ETC . ) PROCEEDS OF SALES , AMOUNT OF REPAYMENTS , PROCEEDS OF EXECUTION OF JUDGMENTS , ETC . INTRODUCTION ON A STOCK EXCHANGE THE ADMISSION OF SECURITIES IN ACCORDANCE WITH A SPECIFIED PROCEDURE TO DEALINGS ON A STOCK EXCHANGE , WHETHER CONTROLLED OFFICIALLY OR UNOFFICIALLY , AND THEIR ADMISSION TO PUBLIC SALE . SECURITIES DEALT IN ON A STOCK EXCHANGE ( QUOTED OR UNQUOTED ) SECURITIES THE DEALINGS IN WHICH ARE CONTROLLED BY REGULATIONS , AND PRICES FOR WHICH ARE REGULARLY PUBLISHED , EITHER BY OFFICIAL STOCK EXCHANGES ( QUOTED SECURITIES ) OR BY OTHER BODIES ATTACHED TO A STOCK EXCHANGE , E.G . COMMITTEES OF BANKS ( UNQUOTED SECURITIES ) . PLACING OF SECURITIES THE DIRECT SALE OF SECURITIES BY THE ISSUER , OR SALE THEREOF BY THE CONSORTIUM WHICH THE ISSUER HAS INSTRUCTED TO SELL THEM . OPERATIONS IN SECURITIES ANY DEALINGS IN SECURITIES , INCLUDING THE INITIAL SALE OF UNITS BY UNIT TRUSTS . DOMESTIC OR FOREIGN SECURITIES SECURITIES ACCORDING TO THE COUNTRY IN WHICH THE ISSUER HAS HIS PRINCIPAL PLACE OF BUSINESS . SHARES INCLUDE RIGHTS TO SUBSCRIBE FOR NEW ISSUES OF SHARES . BONDS ( UNDER IV OF THE NOMENCLATURE ) BONDS ISSUED BY PUBLIC OR PRIVATE BODIES . INVESTMENTS IN REAL ESTATE PURCHASES OF BUILDINGS AND LAND AND THE CONSTRUCTION OF BUILDINGS BY PRIVATE PERSONS FOR GAIN OR PERSONAL USE . THIS CATEGORY DOES NOT INCLUDE LOANS SECURED BY MORTGAGES BUT IT DOES INCLUDE RIGHTS OF USUFRUCT , EASEMENT AND BUILDING RIGHTS . NATURAL OR LEGAL PERSON AS DEFINED BY THE NATIONAL RULES . FINANCIAL INSTITUTIONS BANKS , SAVINGS BANKS AND INSTITUTIONS SPECIALISING IN THE PROVISION OF SHORT - , MEDIUM - AND LONG-TERM CREDIT , AND INSURANCE COMPANIES , BUILDING SOCIETIES , INVESTMENT COMPANIES AND OTHER INSTITUTIONS OF LIKE CHARACTER . CREDIT INSTITUTIONS BANKS , SAVINGS BANKS AND INSTITUTIONS SPECIALISING IN THE PROVISION OF SHORT - , MEDIUM - AND LONG-TERM CREDIT . ( * ) SEE EXPLANATORY NOTES , P . 59 .